Case 1:20-cr-00078-AT Document 143 Filed 10/06/20 Page 1 of 1

GELBER + USDC SDNY
SANTILLO DOCUMENT

ELECTRONICALLY FILED

October 5 | DOC #
VIA ECF DATE FILED: 10/6/2020

 

The Honorable Analisa Torres, U.S.D.J.
Moynihan United States Courthouse
500 Pearl Street

New York, NY 10007

Re: United States v. Spencer, 1:20-cr-00078-AT
Dear Judge Torres,

On September 14, 2020, I was appointed to represent Lafone Eley as substitute CJA
counsel. I write to respectfully request that associate counsel be appointed to assist me in the
case. Specifically, I write to request that Fern Mechlowitz, a Senior Associate and fulltime
employee at my firm, be approved to work for an initial amount of up to 100 hours at a rate of
$110 an hour. As set forth in her attached resume, Ms. Mechlowitz is an experienced attorney
who graduated from Stanford University and the University of Virginia Law School, worked as
an assistant to the Chief of Staff at the White House and as an associate at Arnold & Porter and
Sullivan & Cromwell, and clerked for a federal judge, which included work on criminal matters.
Ms. Mechlowitz has also worked extensively with me on multiple federal criminal cases, and has
been appointed as associate counsel on several other CJA matters in the Southern District of
New York and the District of New Jersey.

Mr. Eley was charged in a racketeering conspiracy with 10 other co-defendants, and faces
individual charges of assault and a firearms offense. We just received the discovery in this case
and upon initial review it contains over 1.5 terabytes of data, including extensive jail calls, wire
taps, cell phone extractions, and social media accounts. I believe that Ms. Mechlowitz’s
assistance is necessary to efficiently review the discovery, and to represent Mr. Eley effectively.
I would also respectfully ask that Ms. Mechlowitz’s authorization be made nunc pro tunc to
September 14, 2020, as, due to a pending January trial date, she has already begun work on the
case.

Thank you for your consideration.
Sincerely,

/s/ Kristen M. Santillo

Kristen M. Santillo

GRANTED. Fern Mechlowitz’s appointment as associate CJA cainsel for
Defendant Lafone Eley is GRANTED nunc pro tunc to September 14, 2020.

SO ORDERED.

Dated: October 6, 2020 ; Z

New York, New York ANALISA TORRES
United States District Judge

 
